Citation Nr: 0706881	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  05-29 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1971 to May 1974.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

During the course of this appeal, the veteran was awarded 
service connection and a 30 percent disability rating for 
PTSD in a May 2006.  While his May 2005 notice of 
disagreement included the issue of entitlement to service 
connection for PTSD, the May 2006 award of service connection 
constitutes a full grant of benefits on this issue and it is 
therefore not before the Board.

In January 2007, the veteran testified via videoconference 
hearing before the undersigned Acting Veterans Law Judge.  In 
addition, he was provided a hearing before a Decision Review 
Officer (DRO) in November 2005.  Transcripts of these 
hearings are of record.


REMAND

The veteran claims that his hypertension is secondary to his 
service-connected PTSD.  The record contains findings from 
medical professionals indicating that the veteran's 
hypertension may be secondary (due to or aggravated by) his 
service-connected PTSD.  The Board notes that such opinions 
stand alone, absent any discussion of the known risk factors 
for hypertension and the role these factors might have played 
in the case of this particular veteran.  Furthermore, no 
medical professional has explained why PTSD is at least as 
likely as not contributory to the veteran's hypertension.  A 
thorough examination is indicated.

Prior to any examination, any outstanding records of 
pertinent medical treatment should be obtained and added to 
the record.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:
  
1.  The RO or the AMC should, with 
assistance from the veteran, undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  Specifically 
noted in this regard are any outstanding 
records of pertinent medical treatment.  
If the RO or the AMC is unable to obtain 
any pertinent evidence identified by the 
veteran, the veteran and his 
representative should be so informed, and 
invited to further assist in obtaining 
that evidence.

2.  The veteran should be afforded a VA 
cardiovascular examination to ascertain 
whether he has hypertension, and if so, 
whether it is at least as likely as not 
that such disorder: (a) had its onset 
during service; (b) was manifested to a 
compensable degree during the first 
post-service year; or (c) is otherwise 
related to any aspect of service 
(including to service-connected 
psychiatric symptomatology or 
medication taken for service-connected 
PTSD).  The veteran's claims folder 
must be available to, and reviewed by, 
the examiner in conjunction with the 
examination.  

If hypertension is found to have been 
caused or exacerbated by PTSD, the 
examiner should identify, to the extent 
possible, the extent to which the 
hypertension was impacted by the PTSD 
symptomatology.  The examiner must 
discuss the known risk factors for 
hypertension, what role they play in 
the veteran's case, and why his 
hypertension is at least as likely as 
not caused or aggravated by his PTSD.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  Then, following any additional 
development deemed warranted, the agency 
of original jurisdiction (AOJ) should 
then readjudicate the claim, with 
consideration as to whether the veteran's 
hypertension was secondary to (either 
caused by or aggravated by) his PTSD 
symptomatology.  If the claim remains 
denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.
  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

